Citation Nr: 1708800	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  05-01 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for right foot plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, from January to March 1991, and from May 2005 to May 2008, with additional periods of active and inactive duty for training (ACDUTRA & INACDUTRA) while serving with the Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded these claims most recently in March 2015.

In September 2004, the Veteran claimed entitlement to service connection for a right elbow disability.  As this issue has not yet been adjudicated by the RO, the Board does not have jurisdiction over it.  Accordingly, this issue is referred to the RO for appropriate development.

In this decision, the Board is granting service connection for hypertension, for a right eye disability, and for a low back disability.  The remaining issues require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In resolving all doubt in his favor, his hypertension incepted during his last period of active duty, in June 2005.

2.  His bilateral eye disabilities are caused by his hypertension.

3.  In resolving all doubt in his favor, his lumbar degenerative disk and joint diseases are caused by his service.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for hypertension effective from June 2005.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.400 (2016).

2.  The criteria are met for service connection for papillitis second to hypertension and hypertensive retinopathy of the bilateral eyes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).

3.  The criteria are met for service connection for lumbar degenerative disk and joint diseases.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v.  West, 11 Vet. App. 509, 512 (1998).

Hypertension

The record reveals the Veteran had an elevated blood pressure reading in May 1983.  At a July 1996 Periodic Medical Examination, he was found to have elevated blood pressure of 132/102, followed by a reading of 124/92.  He was noted to have diastolic hypertension.  

In the mid-1990's, he was diagnosed with atrial fibrillation, and prescribed Lanoxin, which treats both arrhythmias and hypertension.  None of his heart treatment records show a hypertension diagnosis.

The Veteran filed this claim in April 2002.  In February 2004, a private treatment provider noted that he had, at that time, an elevated blood pressure reading without a diagnosis of hypertension.  The May 2004 VA examiner also did not diagnose hypertension.  He noted the Veteran had an elevated reading during active duty, but that he was not on any medication for it and not receiving any treatment for it.  He further reported that there was no evidence of it at that examination.

At a June 2005 Medical Examination, the Veteran reported that his blood pressure was "a little high."  On examination, the physician noted there was a family history of hypertension.  His blood pressure was elevated and he was prescribed hydrochlorodiathizide.  He was advised to follow up with his primary care physician, and found fully fit for service.  Later that month, he was diagnosed with essential hypertension.

In resolving all doubt in the Veteran's favor, the Board finds his hypertension was diagnosed during his last period of active duty.  Although the record suggests it was present earlier, the medical evidence does not show a consistent and definite diagnosis until June 2005, while he was on his last period of active duty, at which time he was prescribed medication.  Hypertension is among the diseases considered chronic, and will be presumed service connected if manifest to a degree of 10 percent within a certain time frame.  38 C.F.R. §§ 3.307, 3.309.  Here, he was diagnosed with hypertension, and put on medication for it, which meets the criteria for a 10 percent rating under the diagnostic code pertaining to hypertension.  See id.; 38 C.F.R. § 4.104, DC 7101.  As he still has a hypertension diagnosis, the Board finds that service connection for hypertension is warranted.

Disabilities of the eye
  
The Veteran's bilateral eyes are diagnosed with papillitis secondary to hypertension and hypertensive retinopathy.  At present time, only the Veteran's right eye is before the Board.  VA, however, has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  As his hypertension is causing disabilities of both eyes, and given a liberal construction of the scope of the claim before it, the Board finds that both should be service-connected.  Accordingly, the Board finds that service connection is warranted for these diagnoses, secondary to his hypertension.

Low back disability

The record reveals the Veteran injured his low back during his first period of service, in March 1982 when he stepped in a hole.  He injured it again in November 1982, when it was hit with a shell of a round.  He complained of pain multiple times over the next thirteen months, and was diagnosed with strain.  In July and October 1986, he sought treatment for recurrent back pain, and again in July 1987.  In June 1989, he again sought treatment for back pain, which he reported had been present for some years.  He reported having recurrent back pain at a February 1990 Medical Examination, where it was noted he had minimal dysfunction because of it.  

In September 2002, the Veteran sought treatment for back pain that he reported had been present since the early 1980s.  He was given an X-ray on June 16, 2003, which showed degenerative changes.  The Veteran began attending physical therapy for his back pain in September 2003.  

At the May 2004 VA examination, he reported having stepped in a hole, and also being hit in the back by the shell of a round, and that he had pain ever since those injuries from the 1980's.  During the examination, minimal degenerative changes of the lumbar spine were noted on MRI.  The examiner opined that his back was within normal limits, although he did have a painful and reduced range of motion.  He continued to complain of pain in November 2004, which was not attributed to a bulging disk.  

In July 2005, he was given a profile due in part to his low back, which was diagnosed as lumbago in September 2005.

The December 2015 VA examiner diagnosed degenerative joint and disk disease of the lumbar spine, and opined that it was not related to the incident in service.  He explained that the degenerative changes would be more severe if they were related to the injuries sustained in the 1980's.  The Board notes that, while the examiner conducted a thorough review of the evidence, he did not fully address the Veteran's contentions that the Veteran had experienced back pain since the injuries in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion).

The Board does not find the VA examination opinion is adequate, thus it has limited probative value.  The Board notes the record shows the Veteran has attributed his back pain to the incidents in service consistently since they occurred.  There is no record of any other injury to the back.  Further, his VA treatment providers have noted his reports of the injuries in service, and do not dispute them as the source of his symptoms.  

The Board also notes that the date of the X-ray that affirmatively diagnosed arthritic degenerative changes was during a period of ACDUTRA.  Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during periods of ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106 (West 2014).  The diagnostic test was June 16, 2003; he was on ACDUTRA from June 14th to June 27th.  The Board notes that this fact was not addressed by the VA examiner.

Based on this evidence, and the evidence that shows persistent symptoms since service, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, all doubt is resolved in his favor.  The Board finds that service connection is warranted for degenerative joint disease and degenerative disk disease of the lumbar spine.


ORDER

Service connection is granted for hypertension.

Service connection is granted for bilateral hypertensive retinopathy and papillitis.

Service connection is granted for lumbar degenerative joint disease and degenerative disk disease.


REMAND

The remaining claims require additional development.

In regard to the left elbow, another examination must be conducted.  The examiner did not address the Veteran's statements that he has had continuous elbow pain since the incident in service.  An opinion should also be obtained as to whether he entered his last period of service with a disability, and if so, whether it was aggravated in that last period.
In regard to the right knee and the bilateral feet, updated VA examinations should be conducted.  The current opinions do not address whether these disabilities were caused or aggravated by the Veteran's right ankle disabilities.  Opinions should also be obtained as to whether he had diagnoses prior to his last period of service, and if so, whether they were aggravated in that last period.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his elbow, feet, and knee, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any left elbow disability is related to service.  The examiner is asked to review the claims file and medical evidence prior to the examination.

The record shows the Veteran injured his left elbow in March 1984, with a follow up in April 1984.  He mentioned the injury to treatment providers in May 2004, at which time he was diagnosed with epicondylitis.  He has complained of left elbow pain since the injury in service.

The examiner is asked to elicit from the Veteran the circumstances of his injury, and the history of his symptoms, and to formulate an opinion on whether it is as likely as not (50 percent probability) that any current diagnosis, included epicondylitis, was caused or related to the initial injury.
 
The examiner is also asked whether the Veteran entered service in May 2005 with a preexisting left elbow disability, and if so, to point to the evidence that shows that.  The examiner is then asked whether there is also evidence that shows that the elbow did not undergo a permanent increase in severity beyond the normal progression of the disability during that time frame (from May 2005 to May 2008).

Was the left elbow diagnosed with arthritis during the period from May 2005 to May 2008?

All opinions are to be supported by explanatory rationale.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any right knee disability is related to service.  The examiner is asked to review the claims file prior to the examination.

In April 1984, his STRs document pain in the right leg and painful range of motion.  He was diagnosed with possible strain.  In July 1988, he had pain without trauma, and it was thought he had a meniscus tear.  The record shows he was diagnosed with chondromalacia patella in January 2001, and had arthroscopy in April 2001.  He continued to have knee problems, including degenerative joint disease, and went to physical therapy in 2003 for it.  In September 2005 he asked for a profile from running in part because of his knee.

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent probability) that any current right knee disability is related to the diagnosed strain in April 1984.

The examiner is asked to provide an opinion as to whether the Veteran entered active duty in May 2005 with a preexisting right knee disability?  If he did, is there also evidence that shows that his knee did not undergo a permanent worsening beyond the normal progression of the disease while in service (from May 2005 to May 2008)?

The Veteran is also service connected for the right ankle.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent probability) that the right knee disability was caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disability) by the Veteran's right ankle disability.  The Board points to treatment records from, for example, April 2003, wherein the previous right foot and ankle injuries were documented in conjunction with reports of knee pain.

All opinions are to be supported with explanatory rationale.

4.  Schedule an appropriate examination for an opinion on whether any bilateral foot disability, including plantar warts, are as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file before the examination.

The Veteran's pes planus was noted as abnormal on entrance in June 1981, but not on every examination.  For instance, at the June 1984 separation examination, his feet were found to be normal.  The record shows that he eventually developed plantar fasciitis, in or around 2000, and a heel spur, in or around 2002.  After entry into his final period of active duty, from May 2005 to May 2008, he was found to need to profile from running.  In October 2005, his toes were ankylosed.  

The examiner is asked whether the Veteran the evidence from his first period of service, from July 1981 to July 1984, shows that the Veteran's pes planus underwent an increase in severity that was beyond the normal progression of the disability?  

Does the evidence show that the Veteran entered service with a bilateral foot disability in January 1991 and/or May 2005?  If so, point to the evidence.  If present at entrance, the examiner is then asked, is there evidence that shows his feet did not undergo a permanent increase in severity that is beyond the normal progression of the disease during service (from January 1991 to March 1991, or from May 2005 to May 2008)?  

Does the Veteran have plantar warts, now or at any time during the pendency of this claim (that is, since April 2002)?  If so, ask the Veteran to explain why he thinks they are related to service, and provide an opinion as to whether it is as likely as not they are related to service.

The Veteran is service-connected for right ankle disability.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent probability) that the bilateral pes planus or any other foot disability was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by the right ankle.

All opinions are to be supported with explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


